Citation Nr: 9931345	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  94-48 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Determination of initial rating for status post surgical 
repair, hiatal hernia with esophagitis and gastric ulcers, 
currently evaluated as noncompensably disabling. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to April 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an original rating decision in October 1994 of 
the Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee.  Due to a change of residence by the 
veteran, the claims file was transferred to the Denver, 
Colorado, Regional Office (RO) in July 1997.  

The veteran originally claimed entitlement to compensation 
benefits for a hiatal hernia.  The October 1994 rating 
decision granted compensation benefits for status post 
surgical repair, hiatal hernia with esophagitis.  That rating 
decision assigned the disability a noncompensable evaluation 
under the provisions of 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 7346 (1999).  The veteran 
appealed that decision with respect to the assigned rating.
 
During the course of appeal, in May 1997 the Board remanded 
the case, to obtain additional service medical records; and 
for regional office consideration of entitlement to service 
connection for additional gastrointestinal disability.  This 
was an issue the Board found raised by the medical record, 
and inextricably intertwined with the increased rating issue.  

Subsequently, a June 1999 RO rating decision granted service 
connection for gastric ulcers secondary to the veteran's 
service-connected right knee disability, due to medication 
taken for that disorder.  The RO evaluated the veteran's 
gastric ulcers disability together with the status post 
surgical repair, hiatal hernia with esophagitis, under 
38 C.F.R. § 4.114, Diagnostic Code 7304 (1999).  The case has 
been returned to the Board for further appellate review.

In the informal hearing presentation received in April 1997, 
the veteran's representative appeared to raise issues of 
entitlement to service connection for disorders associated 
with a right wrist injury and left ankle injury during 
service.  It appears that new issues may have been raised 
that have not been addressed by the RO.  The RO is to take 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's status post surgical repair, hiatal hernia, 
with esophagitis and gastric ulcers is manifested by symptoms 
of periodic stomach pain, reflux and heartburn (pyrosis).  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for status post 
surgical repair, hiatal hernia, with esophagitis and gastric 
ulcers have been met for the period from February 2, 1993 to 
August 5, 1993, and from January 28, 1998; the criteria for 
an evaluation in excess of 10 percent have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Codes 7304, 7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, then the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating for status post surgical repair, hiatal hernia with 
esophagitis and gastric ulcers is "well grounded."  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address this issue.

Private medical records include hospital reports dated in 
February 1989 which show that the veteran received emergency 
room treatment for complaints of nausea without vomiting, 
some lightheadedness, and some sticky, tarry black stools, 
which had been extremely frequent over the past two or three 
days, and with pain on the right side of the chest for about 
three to four weeks.  On examination, guaiac testing was 
positive for blood in the stool.  The report indicates that 
he received four units of whole blood.  The assessment was 
upper gastrointestinal bleed, etiology unknown.  The veteran 
was then admitted to Medicine Service for control of an upper 
gastrointestinal bleed and for scoping.  The report of 
hospitalization shows that he received six units of packed 
cells during hospitalization.  On admission he was 
lightheaded and weak, and found to have melenic stools, which 
were positive for hemoccult testing.  The report noted 
findings of a profoundly low hematocrit at 12 percent, with a 
hemoglobin of 4.5 gm.  Further testing included a Meckle's 
diverticulum scan, which was negative; and 
esophagogastroduodenoscopy, which showed a large hiatal 
hernia and status post Nissen fundal plication.  At the waist 
of the Nissen fundal plication, an inflamed mucosal fold was 
present.  At the time of initial examination, this did not 
appear to be grossly ulcerated and was not thought likely to 
be the total source of bleeding .  A subsequent colonoscopy 
of the cecum was normal.  At discharge, an upper 
gastrointestinal and small bowel series showed no 
abnormalities except for the noted hiatal hernia.  The report 
noted that at discharge, the veteran's hematocrit had 
improved to 29 percent, and the veteran was feeling well and 
was eating normally.  The examiner opined that he thought 
that the gastrointestinal blood loss was from the upper 
gastrointestinal tract, possibly related to the nonsteroidal 
anti-inflammatory agents and the gastritis seen on endoscopy.  
The discharge diagnosis was gastrointestinal bleeding with 
severe secondary anemia as a result of gastritis related to 
anti-inflammatory medications.

The report of a March 1993 VA examination indicates that the 
veteran reported no bleeding or pain since treatment 
following bleeding in 1990.  On examination, the examiner 
noted that the veteran had normal bowel movements without any 
red or black in the stool.  The veteran's appetite was good 
and his weight was steady.  His abdomen was flat and soft 
without pain, but with mild tenderness in the epigastrium.  
No organs or masses were palpable.  Rectal examination was 
normal without evidence of blood, and guaiac testing was 
negative for blood in the stool, and no frank blood or black 
was seen in the stool.  The diagnosis was status post 
surgical repair of hiatal hernia because of bleeding, healed, 
with history of episode of recurrent upper gastrointestinal 
bleed, treated successfully, medically, at present stable 
with residuals of hiatal hernia without reflux.  

A July 1993 report from The Permanente Medical Group, Inc. 
indicates that the veteran presented to the Emergency 
Department in May 1990 with complaints of pronounced 
hematemesis for two and one-half hours, and abdominal pain 
for the previous two days.  He was admitted to the Intensive 
Care Unit with an admit impression of severe and life 
threatening upper gastrointestinal bleeding of unknown 
etiology, presumably either gastric or duodenal ulcer with an 
arterial pumping component.  An endoscopy was performed which 
revealed a mound of tissue with two ulcers, which were not 
actively bleeding, at the base of the esophagus high in the 
gastric fundus.  The two "kissing" ulcers had occurred at a 
space in the crevice at the base of the placation which was 
caused by the appellant's hiatal hernia repair in 1981.  He 
was treated with a transfusion of four units of packed cells, 
which seemed to stabilize his condition.  He was discharged 
three days after admission, with a diagnosis of gastric 
ulcers and anemia secondary to upper gastrointestinal bleed, 
resolved.

The report of a September 1994 VA stomach examination 
recorded current complaints of being unable to consume 
carbonated beverages or foods causing gas because he could 
not belch.  The report noted a history of two episodes of 
gastrointestinal bleeding in 1989 and 1990, but no 
gastrointestinal bleeding since.  Specific evaluation 
revealed that the veteran's current weight was 200 pounds, 
which was noted to be unchanged in the past year.  The 
veteran was not anemic and could not vomit.  He had had no 
hematemesis or melena since 1990, and had not taken 
medications since 1991.  He avoided carbonated beverages 
because they caused pain due to bloating of his stomach, and 
the inability to belch.  Presently he was practically free of 
pain and did not have episodes because he avoided foods that 
cause problems with gas.  

On examination, the veteran appeared healthy.  The report 
noted the presence of a scar from previous surgery.  
Abdominal examination revealed no tenderness.  Bowel sounds 
were normal.  Rectal examination revealed no prostate 
abnormality.  No hemorrhoids were present, and stool was 
brown and hemoccult negative.  The report concluded with an 
impression that the veteran had records verifying a service-
connected history of hiatal hernia and esophagitis, which was 
demonstrated endoscopically; that the veteran reported a 
hiatal hernia repair in 1981; and that he had some problems 
since that repair with gastrointestinal bleeding and a gas 
bloat type syndrome. 

The report of a January 1998 VA examination noted a history 
of hiatal hernia with free gastroesophageal reflux in 1981; 
Nissen fundoplication in July 1981 with subsequent symptoms 
of gas bloat syndrome.  The veteran did reasonably well from 
1981 until 1989, when he had onset of gastrointestinal 
bleeding of unknown etiology, and normal colonoscopy 
examination.  In 1990, he had a recurrent episode of 
gastrointestinal bleeding associated with hematemesis, with 
evidence of two small ulcers near the gastroesophageal 
junction (at the Nissen fundoplication).  No tears were noted 
at that time.  The January 1998 examination report indicated 
that the etiology of the bleeding was the use of the 
medication Naprosyn for another condition.  The report 
indicated that since 1990, the veteran had avoided aspirin 
and non-steroidal anti-inflammatory drugs, and had had no 
recurrent episodes of bleeding.  The veteran had also avoided 
alcohol intake and attempts to vomit or retch.  The report 
noted that the veteran had had very few symptoms of reflux, 
and rarely required Tums or other medication for his stomach. 

On examination, the veteran weighed 225 pounds, and his 
general appearance was found to be slightly overweight.  The 
abdomen was supple, and bowel tones were normal.  No masses 
or other abnormality was noted.  Examination of the rectum 
was normal.  The stool was brown and hemoccult examination 
was negative.  The report indicated a diagnosis of history of 
gastroesophageal reflux disease associated with hiatal 
hernia, which was first documented in March 1981; status post 
Nissen fundoplication for gastroesophageal reflux disease in 
July 1981.  The report also indicated a diagnosis of two 
episodes of upper gastrointestinal bleeding related to 
erosions or ulcers of the gastroesophageal junction, which 
was opined to be most likely related to the use of non-
steroidal anti-inflammatory drugs versus episodes of 
retching, which may have led to a tear or injury of the 
Nissen fundoplication and bleeding.  The report noted that 
since the two episodes of bleeding, in 1989 and 1990, the 
veteran had taken measures to prevent any recurrence.  

The January 1998 VA examination report concluded with an 
opinion that the veteran was currently doing well with regard 
to his history of gastroesophageal reflux disease, with the 
Nissen fundoplication was under control.  The examiner noted 
that the veteran was having no problems of dysphagia or other 
significant abnormalities related to the surgical procedure.  
He also had no gastroesophageal reflux disease related 
complications such as aspiration, coughing, wheezing, 
heartburn, or stricture formation.  These were noted to all 
have been controlled secondary to the Nissen fundoplication 
in 1981. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's service-connected disability on appeal, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  In addition, it is the judgment of the 
Board that this case presents no evidentiary considerations 
that would warrant an exposition of the more remote clinical 
histories and findings pertaining to the disability at issue.

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for compensable evaluation are not met. 38 
C.F.R. § 4.31 (1999).  The Board observes here that the 
United States Court of Appeals for Veterans Claims (Court) 
has recently noted that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson V. 
West, 12 Vet. App. 119 (1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1999).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO determined that the veteran's ulcers disorder was a 
separately claimed disability, and granted an effective date 
of August 6, 1993 for entitlement to related benefits.  The 
Board, however, finds that the evidence shows that the 
gastric ulcers symptomatology is part and parcel to the 
veteran's claimed gastrointestinal disability that was 
service connected in the October 1994 rating decision.  
Therefore, the Board will consider the effective date for 
service connection to be February 2, 1993, for the veteran's 
status post surgical repair, hiatal hernia with esophagitis 
and ulcers.  Thus, the Board will consider whether separate 
ratings can be assigned for separate periods of time, from 
that date for the service-connected gastrointestinal 
disability.  See Fenderson V. West, 12 Vet. App. 119 (1999).

The rating schedule specifically directs that ratings under 
38 C.F.R. § 4.114,  Diagnostic Codes 7301 to 7329 inclusive, 
7331, 7342 and 7345 to 7348 inclusive will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code that represents the predominate 
disability.  38 C.F.R. § 4.114 (1998).  Thus, the veteran may 
not receive separate ratings under multiple codes for his 
gastrointestinal disability.

The veteran's status post surgical repair, hiatal hernia with 
esophagitis and gastric ulcers, is evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7304, for gastric ulcers.  Under 
that diagnostic code, mild gastric or duodenal ulcer, with 
recurring symptoms once or twice yearly, warrants a 10 
percent evaluation.  Moderate gastric or duodenal ulcer, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations, warrants a 20 percent evaluation.  
Moderately severe gastric or duodenal ulcer, which is less 
than severe but with impairment of health manifested by 
anemia and weight loss, or with recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year, warrants a 40 percent evaluation.  
Severe gastric or duodenal ulcer with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health, warrants a 60 percent evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7304.

The veteran's gastrointestinal disability may also be 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7346.  
Under that diagnostic code, hiatal hernia manifested by 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health 
warrants a 60 percent rating assigned.  With symptoms of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, a 30 percent rating is assigned.  A 10 percent rating 
is assigned where there are two or more of the symptoms 
listed for the 30 percent rating, with less severity.  38 
C.F.R. § 4.114 Code 7346.

The veteran's gastrointestinal disability is assigned a 
noncompensable evaluation from February 1993; a 10 percent 
evaluation from August 1993; and a noncompensable evaluation 
from January 1998.  On the basis of all the evidence in the 
record, the Board finds that the veteran's status post 
surgical repair, hiatal hernia, with esophagitis and gastric 
ulcers, has been manifested by symptoms of periodic stomach 
pain, reflux and heartburn (pyrosis) since February 1993.  

On this basis, and in consideration of the life threatening 
symptoms in 1989 and 1990, and the veteran's continued 
complaints of stomach pain since, the Board concludes that 
the veteran's disability picture more closely approximates 
the schedular criteria for the 10 percent evaluation under 
Diagnostic Code 7346.  The Board thus finds that the criteria 
for an increased rating have been met for the periods from 
February 2, 1993 to August 5, 1993; and from January 28, 
1998.  The Board finds that the veteran's disability picture 
has remained essentially the same during the entire period 
from February 1993.  As discussed further below, the Board 
therefore concludes that the criteria for an evaluation in 
excess of 10 percent have not been met for the period from 
February 1993.

The Board acknowledges that in order to avoid more severe, 
and possibly life threatening symptoms such as those 
experienced in 1989 and 1990, the veteran has had to be very 
careful with his health.  He has had to carefully avoid using 
aspirin and non-steroidal anti-inflammatory drugs, as well as 
alcohol.  As well, he has had to avoid trying to vomit or 
retch in order to avoid a recurrence of the more severe 
symptoms that occurred in 1989 and 1990.  

Nevertheless, however, the Board concludes that the veteran's 
disability picture  does not meet the criteria for an 
evaluation in excess of 10 percent.  In considering the 
relevant period since February 1993, the veteran's disability 
picture does not more closely approximate the schedular 
criteria for the next higher rating of 30 percent under 
Diagnostic Code 7346.  The record contains no medical 
evidence that the veteran's gastrointestinal disability is 
manifested by considerable impairment of health.  As 
indicated earlier, during the 1993 and the most recent VA 
examinations, there was no evidence of weight loss, 
hematemesis or melena with anemia.  There were no clinical 
findings or diagnostic conclusions which indicated 
considerable impairment of health.  He had no complaints of 
dysphagia, regurgitation, vomiting, or substernal, arm or 
shoulder pain.  Therefore, the Board concludes that 
assignment of the next higher schedular rating of 30 percent 
is not warranted.  In addition there is nothing to support a 
finding that an increased evaluation is warranted under 
Diagnostic Code 7304, since there is no showing that his 
disability is moderately severe.  In this regard, there is no 
anemia or weight loss and no showing of incapacitation 
averaging 10 days or more in duration at least 4 or more 
times per year.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the veteran's gastrointestinal 
condition.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  The Board 
acknowledges that the veteran was hospitalized in 1989 and 
1990 with severe gastrointestinal symptoms.  The veteran 
indicated that he has taken less stressful employment due to 
his gastrointestinal disability.  The evidence in this case, 
however, fails to show that since 1990, the veteran's 
service-connected gastrointestinal disability has caused 
marked interference with his employment, or requires frequent 
periods of hospitalization rendering impractical the use of 
the regular schedular standards. Id.  The evidence does not 
indicate frequent hospitalization. To the extent that the 
veteran's employment is impaired by his service-connected 
disabilities, the evaluations assigned herein under the 
Schedule contemplate such level of interference.  38 C.F.R. § 
4.1 specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluation assigned 
herein.










ORDER

A 10 percent evaluation for status post surgical repair, 
hiatal hernia with esophagitis and gastric ulcers, is granted 
from February 2, 1993 through August 5, 1993, and from 
January 28, 1998, subject to the laws and regulations 
governing the payment of monetary awards; an evaluation in 
excess of 10 percent is denied.



		
	Robert E. Sullivan 
	Member, Board of Veterans' Appeals

 

